Citation Nr: 1121291	
Decision Date: 06/01/11    Archive Date: 06/09/11

DOCKET NO.  09-00 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The Veteran served on active duty from August 1952 to July 1955.

This appeal to the Board of Veterans' Appeals (Board) is from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In May 2010 the Board remanded the claims to the RO via the Appeals Management Center (AMC) in Washington, DC, to obtain medical nexus opinions concerning whether these disorders at issue are attributable to the Veteran's military service.  Unfortunately, since the medical nexus opinions obtained are inadequate for adjudication purposes, the Board must again remand the claims to the RO via the AMC for supplemental comment.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008).

And as the Board indicated when previously remanding the claims, there was a motion pending to advance the appeal on the docket because of financial hardship pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).  The Board since has granted this motion in May 2011, albeit for a different reason, instead because the Veteran is of advanced age - at least 75 years old.


REMAND

In the prior May 2010 remand, the Board instructed that a VA examiner, after conducting a physical examination and a comprehensive review of the claims file, provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current disabilities involving the Veteran's right knee and shoulders are related to his military service - and especially to injuries he allegedly sustained in 1954 while playing football in Germany.  The Board explained that this requested medical nexus opinion is particularly important in this case since the Veteran's service treatment records were destroyed while in the government's possession.  In these situations, VA has a heightened duty to consider the applicability of the benefit-of-the-doubt rule, to assist the Veteran in developing the claim, and to discuss the reasons and bases for its decision.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005), citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board also explained that the examiner should consider the Veteran's statements concerning the onset of pain in his right knee and shoulders in service before rendering the requested opinion.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion). 

The Veteran was afforded this VA examination in May 2010.  Instead of answering the question the Board had posed, however, the examiner said he could not provide an opinion without resorting to speculation as to whether the Veteran's disabilities involving his right knee and shoulders are related to his military service and the football injuries mentioned, in particular.  This examiner explained that the Veteran has a degenerative problem in all three joints, as well as a rotator cuff repair in both shoulders, and that these diagnoses can be multifactorial in the etiologies.  This examiner said they can be post-traumatic, as well as hereditary and part of the normal aging process.  However, the examiner did not discuss the evidence in the claims file in arriving at his conclusion that he could not offer an opinion without resorting to speculation.  For example, he did not discuss the lay statements in the file supporting the claims versus the fact that the Veteran went many years without any documented complaints or problems involving his right knee and shoulders.  Nor was there any mention, so no consideration or discussion, of a November 2007 report elsewhere in the file in which he indicated only a six-month history of right knee pain and no prior injury or trauma.


An examiner's report, which recites the inability to come to an opinion, provides neither positive nor negative support for service connection; therefore, it is not pertinent evidence regarding service connection.  The remainder of the report, however, must be considered as evidence of whether the disability was incurred in service.  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  But the Federal Circuit Court additionally held in Hogan v. Peake, 544 F.3d 1295 (Fed. Cir. 2008), that a determination regarding service connection requires consideration of all pertinent medical and lay evidence, including medical opinions that do not state definitively when a particular disorder or condition began; therefore, classifying a medical opinion as "non-evidence" is "troubling."

The U. S. Court of Appeals for Veterans Claims (Veterans Court/CAVC) similarly has admonished the Board for relying on a medical opinion that was unable to establish this required nexus, without resorting to speculation, as reason or justification for denying a claim..  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In Jones, the Court held that where an examiner finds that he or she cannot provide an opinion without resorting to speculation, then "it must be clear on the record that the inability to opine on questions of diagnosis and etiology is not the first impression of an uninformed examiner, but rather an assessment arrived at after all due diligence in seeking relevant medical information that may have bearing on the requested opinion."  In Jones, the Court noted it was unclear whether the examiners were unable to provide this requested definitive medical comment because they actually were unable to since the limits of medical knowledge had been exhausted or, instead, for example, needed further information to assist in making this determination (e.g., additional records and/or diagnostic studies) or other procurable and assembled data.  The Court in Jones acknowledged there are instances where a definitive opinion cannot be provided because required information is missing or can no longer be obtained or current medical knowledge yields multiple possible etiologies with none more likely than not the cause of the claimed disability.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board need not obtain further medical evidence where the medical evidence "indicates that determining the cause is speculative").  The Court in Jones held, however, that in order to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record.

In light of these holdings in Jones, Fagan and Hogan, the May 2010 VA examiner must be given an opportunity to provide supplemental comment addressing these additional considerations.  And if this VA examiner again determines that he cannot comment on etiology without resorting to speculation, he must explain the basis of this inability to provide this requested opinion and identify precisely what facts could not be determined.  In particular, he must specify whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination in a 
service-connected claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  See also Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated.  The medical opinion obtained must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.).

Accordingly, the claims are again REMANDED for the following additional development and consideration:

1.  Refer the claims file to the VA examiner that evaluated the Veteran in May 2010 for an addendum to that examination report.  (If, for whatever reason, this VA examiner is unavailable to provide this further comment, then have someone else who is equally qualified make the necessary determinations.  In the event of this latter situation, the Veteran may need to be reexamined).


The examiner, whoever designated, is again requested to provide an opinion as to the likelihood (very likely, as likely as not, or unlikely) that any current disorders involving the Veteran's right knee and shoulders are related to his military service - and especially to the injuries he says he sustained in 1954 when playing football while stationed in Germany.

Because the Veteran is competent to report the onset of shoulder and knee pain in service, as this requires only personal knowledge, not medical expertise, the examiner must specifically address the Veteran's report of his shoulder and right knee pain manifesting during his military service in determining whether these disorders may have originated in service.  This consideration is especially necessary in this case because the Veteran's service treatment records are unavailable.

*If the examiner again determines that he cannot provide this requested medical nexus opinion without resorting to speculation, he must discuss why this is not possible or feasible.  In particular, he must specify whether an opinion cannot be rendered because the limits of medical knowledge have been exhausted or whether additional testing, information, or other procurable data could be obtained that would lead to a conclusive or more definitive opinion. 

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The examiner must discuss the rationale of any opinion offered, whether favorable or unfavorable, based on the findings on examination and information obtained from review of the record.

2.  Then readjudicate the Veteran's claims in light of the additional evidence (this supplemental comment and any other evidence not previously considered).  If either claim is not granted to his satisfaction, send him and his representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The Veteran has the right to submit additional evidence and argument concerning the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

